871 F.2d 1087
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ashley A. COWARD, Petitioner-Appellant,v.Bill STORY, Warden, Respondent-Appellee.
No. 88-6052.
United States Court of Appeals, Sixth Circuit.
March 28, 1989.

1
Before BOYCE F. MARTIN, Jr. and MILBURN, Circuit Judges, and JOHN D. HOLSCHUH, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Ashley A. Coward, a federal prisoner proceeding pro se, appeals the dismissal of his petition for a writ of habeas corpus filed under 28 U.S.C. Sec. 2241.  Petitioner was paroled from a six year sentence on February 10, 1986, but was charged with a parole violation in November 1986 based on his arrest on state charges of drug trafficking.  After a hearing, the Parole Commission ordered petitioner to serve the remainder of his term, but credited him with the time spent on parole.  Subsequently, petitioner entered a guilty plea to the state charge.  The Parole Commission then ordered the time spent on parole forfeited.  Petitioner sought to challenge this second action of the Commission.  He also argued that the state conviction on which it was based was invalid because of a violation of the Interstate Agreement on Detainers.


4
Upon consideration, we conclude that this petition was properly dismissed.  The Parole Commission is authorized to reopen a hearing and forfeit time spent on parole based on a new conviction after the original revocation hearing.  28 C.F.R. Sec. 2.52(c)(2).   See also Goble v. Matthews, 814 F.2d 1104, 1108 (6th Cir.1987).  The Parole Commission is also entitled to assume that a state conviction is valid unless it has been overturned by a higher court.   Bloodgood v. Garraghty, 783 F.2d 470, 473 (4th Cir.1986).


5
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable John D. Holschuh, U.S. District Judge for the Southern District of Ohio, sitting by designation